UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 11-3597
                              _____________

                          MONICA O’DONNELL,
                                         Appellant

                                     v.

        PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
  SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS,
              in his official capacity as Superintendent of the
                 Pennsylvania Department of Corrections;
   SUPERINTENDENT ROBERT SHANNON, in his official capacity as
     Superintendent of the State Correctional Institution of Frackville;
   JEFFREY CHAIMPI, in his individual capacity and official capacity as
        Principal of the State Correctional Institution at Frackville;
ROBERT COLLINS, in his individual capacity and official capacity as (current)
     Superintendent of the State Correctional Institution of Frackville;
 CEPHUS MOORE, in his individual capacity and official capacity as Human
  Resources Representative of the Pennsylvania Department of Corrections

                              _____________

                               No. 11-4223
                              _____________

                          MONICA O’DONNELL

                                     v.

         PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
  SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
      ROBERT SHANNON, in his official capacity as Superintendent
              of the State Correctional Institution of Frackville;
    JEFFREY CHAIMPI, in his individual capacity and official capacity
       as Principal of the State Correctional Institution at Frackville;
   ROBERT COLLINS, in his individual capacity and official capacity as
        (current) Superintendent of the State Correctional Institution
                                 of Frackville;
    CEPHUS MOORE, in his individual capacity and official capacity as Human Resources
            Representative of the Pennsylvania Department of Corrections

                                  *Gwendolyn T. Mosley,
                                               Appellant
                             *(Pursuant to Fed. R. App. P. 12(a))

                                    _______________

                      On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                                    (No. 09-cv-01173)
                      Magistrate Judge: Honorable Martin C. Carlson

                     Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   September 13, 2012
                                    _______________

                                   __________________

                                   JUDGMENT ORDER
                                   __________________


Before: SMITH and CHAGARES, Circuit Judges, and ROSENTHAL, District Judge.


         On May 16, 2011, the District Court granted partial summary judgment in favor of

the defendants, disposing of the majority of Monica O’Donnell’s employment

discrimination claims. A jury trial was held on O’Donnell’s two remaining claims, in

which she alleged that the Department of Corrections violated § 504 of the Rehabilitation

Act, 29 U.S.C. § 704(a), by failing to accommodate adequately her medical needs, and

that the individual defendants violated the Pennsylvania Human Relations Act, 43 Pa.




 The Honorable Lee H. Rosenthal, United States District Judge for the Southern District
of Texas, sitting by designation.
                                             2
Const. Stat. § 951, et seq., by aiding and abetting conduct that is statutorily prohibited.

The jury returned a verdict for the defendants on both claims on August 25, 2011.

       O’Donnell’s counsel argues with overly excessive zeal that the Magistrate Judge

erred by granting summary judgment in favor of the Department of Corrections on

O’Donnell’s constructive discharge claim. We disagree. We have carefully considered

the Magistrate Judge’s comprehensive and thoughtful opinion, which we believe

accurately addresses the issues raised by O’Donnell and therefore requires no further

elucidation from this Court. We also hold that the sanctions ordered by the Magistrate

Judge against defense counsel are warranted in light of counsel’s egregious behavior.

The Magistrate Judge has done an admirable job of managing this contentious and

challenging case.

       Accordingly, it is hereby ORDERED and ADJUDGED by the Court that the

orders of the District Court dated May 16, 2011 and October 18, 2011, are hereby

affirmed. All of the above in accordance with the opinion of this Court. No costs shall

be taxed.

                                           BY THE COURT,


                                           /s/Michael A. Chagares
                                           Circuit Judge

ATTEST:

/s/Marcia M. Waldron
Clerk

DATED:        September 17, 2012


                                              3